                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS                              FILED
                                  SAN ANTONIO DIVISION
                                                                                         OCT 2 7 2018
                                                                             CLERK,     U.S. DISTRICT   COURT
RONALD ROBiNSON, individually and on                                        WESTEFJ       DI       0    TE   S
behalf of all others similarly situated,
                                                                                                        cLERK
                 Plaintiff;


V.                                                      No. 5:1 6-cv-0 0201 -OLG-RBF

RWLS, LLC, dlb/a RENEGADE
SERVICES, MATTHEW GRAY, and
RANDY CASSADY,

                 Defendants.



                                              ORDER

         On this day, the Court considered the status of the above-captioned action. The Court has

been advised that the parties recently held a conference with United States Magistrate Judge

Richard B. Farrer and that the parties and Judge Farrer agree that mediation in this case may be

productive. The Court has also been advised that United States Magistrate Judge Elizabeth S.

Chestney has agreed to conduct the parties' mediation.

         In light of this information, the Court believes that the parties shall proceed in a good

faith effort to resolve this case through mediation.' The parties are reminded that all proceedings

in a mediation session are confidential and privileged from discovery. Following the mediation,

the mediator will advise the Court, in writing, whether the case did or did not settle. No other

information concerning the mediation will be given to the Court by the mediator or any other

party.



'To be  clear, mediation is not a substitute for trial, and the case will be tried   if the parties cannot
reach a settlement.
       Accordingly, and consistent with the information set forth above, it is hereby

ORDERED that the case is REFERRED TO MEDIATION with United States Magistrate

Judge Elizabeth S. Chestney.

       It is so ORDERED

       SIGNED this        dky of Octobe r, 201



                                        ORLANDO L. GARCIA
                                    Chief United States District Judge




                                                 2
